RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The objections to the specification made of record in the office action mailed on 08/19/2021 have been withdrawn due to Applicant’s amendment in the response filed 11/19/2021.
The 35 U.S.C. §103 rejection of the claims made of record in the office action mailed on 08/19/2021 have been withdrawn due to Applicant’s amendment in the response filed 11/19/2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 7 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sano et al. (JP 2000-119135).
Regarding claims 1 and 7, Sano et al teaches a powder makeup composition which contains a pigment coated with an agar jelly. (par. [0015]). The composition may further include 
The limitation “fingerprint detection powder” in the preamble of the claim is being interpreted as a statement of intended use which does not provided sufficient structure to the claim to patentably define over the teachings of Sano et al. It is the Examiner’s position that the composition of Sano et al. meets the limitation of a powder capable of detecting fingerprints by virtue of its powder, such that one would be able to place their fingers in or on the composition and visibly see the contours of the fingerprint.
Regarding claim 11, the pigment particles may include aluminum oxide, yellow or black iron oxide, titanium oxide and zinc oxide. (par. [0017]).

Claims 2-6, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sano et al. (JP 2000-119135), further in view of Waki (JP 2001-181136).
Sano et al. is relied upon as described in the rejection of claim 1, above.
Sano et al. does not teach the particular structure of the silane compounds used to treat the surface of the pigment particles.
Waki et al. teaches a pigment particle for use in a cosmetic which is surface treated with a silane. (Abstract and par. [0009]). Waki et al. teaches that the silane compound used to treat the pigments include octyltrimethoxysilane/octyltriethoxysilane. (par. [0009]) and used in an amount of 0.5 to 30% by weight. (par. [0011]). The resulting surface treatment makes the pigment have high water repellency and has high skin adhesion. (par. [0008]).
It would have been obvious to one of ordinary skill in the art to surface modify the pigment particles with octyltrimethoxysilane/octyltriethoxysilane in amounts disclosed in Waki et al.
One of ordinary skill in the art would have found it obvious to use octyltrimethoxysilane/octyltriethoxysilane as a surface modifier in view of disclosed improved properties of the surface modified pigments used in cosmetic compositions.

Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sano et al. (JP 2000-119135), further in view of Mishima et al. (U.S. Pat. No. 5,262,153).
Sano et al. is relied upon as described in the rejection of claim 1, above.
Sano et al. does not specifically teach that the calcium lactate is L-lactate.
Mishima et al. teaches the inclusion of a L-lactic acid in a cosmetic composition as a skin whitening agent. (Abstract).Mishima et al. further teaches that the skin whitening agent includes water which would form a hydrate with L-lactic acid. (see Experiment 2).
It would have been obvious to one of ordinary skill in the art to use L-lactic acid as the lactic acid compound in Sano et al.
One of ordinary skill in the art would have found it obvious to use L-lactic acid in view of the skin whitening properties disclosed in Mishima et al.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 08/19/2021 regarding the rejections made of record in the office action mailed on 08/19/2021 have been considered but are moot since the rejections have been withdrawn.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        02/11/2021